DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0128173).
As per claim 1, Lee et al., hereinafter Lee, discloses a method comprising: 
at an electronic device including one or more processors, a non-transitory memory, and a translucent display (Figure 1): 
sensing a plurality of light superposition characteristic values associated with ambient light from a physical environment, wherein the ambient light emanates from the physical environment towards one side of the translucent display, and wherein the plurality of light superposition characteristic values quantifies interactions with the ambient light ([0075] where the illumination sensor may measure the illumination of an ambient environment around the electronic device 400 and deliver the measured illumination to the processor 470, since the illumination is measured, it is quantified; [0169] where the electronic device may acquire context information about an ambient environment thereof by using a sensor module (e.g., 450 in FIG. 4);
determining a plurality of display correction values associated with the electronic device based on a function of the plurality of light superposition characteristic values and predetermined display characteristics of a computer-generated reality (CGR) object ([0146] where “According to various embodiments, comparing a histogram 930 for color information of the image data 910 with a histogram 940 for color information of the new image data 920 generated based on the second parameters, a portion 935 of the histogram 930 corresponding to a blue region which is a color dominance in the image data 910 is corrected based on the second parameters and thereby evenly dispersed as seen from a corresponding portion 945 of the histogram 940 in the new image data 920”); and 
changing one or more display operating parameters associated with the electronic device in accordance with the plurality of display correction values in order to satisfy the predetermined display characteristics of the CGR object within a performance threshold ([0086] According to various embodiments, the processor 470 may identify a second scene and second color information corresponding to the acquired one or more second images and generate a second filter based thereon. Then, using the generated second filter, the processor 470 may correct at least a part of the one or more second images and display it on the touch screen display 460).
As per claim 2, Lee demonstrated all the elements as disclosed in claim 1, and further discloses wherein changing the one or more display operating parameters includes changing a tint level associated with the translucent display in order to satisfy the predetermined display characteristics of the CGR object within the performance threshold ([0109] by using lowRGB and highRGB which indicate an average RGB in highlight and lowlight, the electronic device may calculate a tint intensity.)
As per claim 3, Lee demonstrated all the elements as disclosed in claim 2, and further discloses changing the tint level of the translucent display includes globally tinting the translucent display ([0170] “According to various embodiments, the electronic device (e.g., the processor 120, 210, or 470) may correct at least a part of the one or more first images by using the first filter at operation 1109, and display the corrected at least a part of the one or more first images on a display”, where at least a part includes the whole part).  
As per claim 4, Lee demonstrated all the elements as disclosed in claim 2, and further discloses wherein changing the tint level of the translucent display includes tinting a portion of the translucent display that is less than the entirety of the translucent display ([0170] According to various embodiments, the electronic device (e.g., the processor 120, 210, or 470) may correct at least a part of the one or more first images by using the first filter at operation 1109, and display the corrected at least a part of the one or more first images on a display).  
As per claim 13, Lee demonstrated all the elements as disclosed in claim 1, and further discloses wherein changing the one or more display operating parameters includes jointly changing a tint level of the translucent display and setting rendering parameters for the CGR object in order to satisfy the predetermined display characteristics of the CGR object within the performance threshold ([0109] by using lowRGB and highRGB which indicate an average RGB in highlight and lowlight, the electronic device may calculate a tint intensity.)  
As per claim 14, Lee demonstrated all the elements as disclosed in claim 1, and further discloses wherein the plurality of display correction values is also a function of display characteristics of the translucent display ([0175] where the electronic device may calculate a variation (e.g., Equation 1 described above in FIG. 7) between a parameter corresponding to the first filter generated at the above operation 1107 and a parameter corresponding to the second filter generated at the above operation 1123. Then, based on the second filter and the calculated variation, the electronic device may correct and display at least a part of the one or more second images.)
As per claim 15, Lee demonstrated all the elements as disclosed in claim 1, and further discloses determining perceptual appearance values that characterize how the plurality of light superposition characteristic values are perceived, wherein determining the plurality of display correction values is also a function of the perceptual appearance values ([0166] where the electronic device (e.g., the processor 120, 210, or 470) may determine a first scene corresponding to the acquired one or more first images. For example, the electronic device may determine the first scene corresponding to the first images, based on a plurality of scenes previously stored in a memory (e.g., 420 in FIG. 4).  
As per claim 16, Lee demonstrated all the elements as disclosed in claim 15, and further discloses the perceptual appearance values are based on a color appearance model ([0167] where the electronic device may identify first color information corresponding to the one or more first images. For example, the first color information may include at least one of hue, saturation, contrast, brightness, color information (e.g., RGB), or an RGB average.)  
As per claim 17, Lee demonstrated all the elements as disclosed in claim 15, and further discloses the perceptual appearance values are based on user attributes ([0090] where the electronic device may acquire the context information thereof from a sensor module (e.g., the sensor module 450 in FIG. 4). The context information may include an indoor position and an outdoor position. For example, the electronic device may measure the illumination of an ambient environment around the electronic device through an illumination sensor (e.g., the illumination sensor 240K in FIG. 2) of the sensor module and thereby determine whether the electronic device is in an indoor position or an outdoor position, where the user holding the electronic device may be indoor or outdoor.)  
Claim 18 is a device claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.
Claim 20 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0128173) as applied to claim 1 above, and further in view of Seibert et al. (US 10,643,548).
As per claim 5, Lee demonstrated all the elements as disclosed in claim 4.
It is noted Lee does not explicitly teach wherein the portion of the translucent display corresponds to a location on the translucent display where the CGR object is to be displayed. However, this is known in the art as taught by Seibert et al., hereinafter Seibert. Seibert discloses an ambient light management system in which a CGR object location is detected and dimmed (Figure 4, where the virtual image is a CGR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seibert into Lee because Lee discloses a method of controlling the effect of ambient light and Seibert further discloses the controlling could be localized for the purpose of improving visualization.
As per claim 6, Lee demonstrated all the elements as disclosed in claim 1.
It is noted Lee does not explicitly teach wherein changing the one or more display operating parameters includes changing a color composition associated with the translucent display in order to satisfy the predetermined display characteristics of the CGR object within the performance threshold. However, this is known in the art as taught by Seibert. Seibert discloses an ambient light management system in which a bright region above a threshold is reduced (Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seibert into Lee because Lee discloses a method of controlling the effect of ambient light and Seibert further discloses the brightness above a threshold could be reduced for the purpose of improving visualization.
Claim 19 is a device claim with limitations similar to claims 2 and 6, therefore is similarly rejected as claim 2 or 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0128173) and Seibert et al. (US 10,643,548) as applied to claim 6 above, and further in view Sarkar et al. (US 10,345,151).
As per claim 7, Lee and Saibert demonstrated all the elements as disclosed in claim 6.
It is noted Lee and Saibert do not explicitly teach wherein changing the color composition associated with the translucent display includes adding colors to the translucent display as a function of the ambient light that emanates from the physical environment. However, this is known in the art as taught by Sarkar et al., hereinafter Sarkar. Sarkar discloses a method or correcting a display affected by the ambient color by adding color to a second lighting cluster, where the second cluster initially contains the greatest number of the stored color measurements 452 for the ambient lighting scenario (column 12, line 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sarkar into Lee and Seibert because Lee and Seibert disclose a method of controlling the effect of ambient light and Sarkar further discloses more colors could be added for the purpose of improving visualization.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0128173) as applied to claim 1 above, and further in view of Wyble et al. (US 2022/0237913).
As per claim 8, Lee demonstrated all the elements as disclosed in claim 1.
It is noted Lee does not explicitly teach wherein changing the one or more display operating parameters includes setting rendering parameters for the CGR object in order to satisfy the predetermined display characteristics of the CGR object within the performance threshold. However, this is known in the art as taught by Wyble et al., hereinafter Wyble. Wyble discloses a method of rendering of augmented reality content in combination with external display in which colors used in rendering a virtual object are selected ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyble into Lee because Lee disclose a method of controlling the effect of ambient light and Wyble further discloses the CGR could be rendered with selected colors for the purpose of improving visualization.
As per claim 9, Lee and Wyble demonstrated all the elements as disclosed in claim 8, and Wyble further discloses wherein setting the rendering parameters for the CGR object is in accordance with a determination that the CGR object and the plurality of light superposition characteristic values collectively satisfy one or more contrast criteria ([0083] where colors used in rendering a virtual object are selected so as to be consistent with colors on the external displays as reproduced through a video-see-through AR display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyble into Lee because Lee disclose a method of controlling the effect of ambient light and Wyble further discloses the CGR could be rendered with selected colors for the purpose of improving visualization.
As per claim 10, Lee and Wyble demonstrated all the elements as disclosed in claim 9, and Wyble further discloses wherein the one or more contrast criteria include a luminance contrast criterion ([0116] where the display properties may include the chromaticity or spectral power distribution (SPD) of the RGB (or other) primaries, and/or peak luminance).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyble into Lee because Lee disclose a method of controlling the effect of ambient light and Wyble further discloses the CGR could be rendered with selected colors for the purpose of improving visualization.
As per claim 11. Lee and Wyble demonstrated all the elements as disclosed in claim 9, and Wyble further discloses wherein the one or more contrast criteria include a color contrast criterion ([0006] where the at least one visual parameter includes a white point of the screen content, where a white point is a color contrast).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyble into Lee because Lee disclose a method of controlling the effect of ambient light and Wyble further discloses the CGR could be rendered with selected colors for the purpose of improving visualization.
As per claim 12, Lee demonstrated all the elements as disclosed in claim 8.
It is noted Lee does not explicitly teach the claimed 12 limitation. However, this is known in the art as taught by Wyble. Wyble discloses 
rendering the CGR object according to the rendering parameters ([0083] where colors used in rendering a virtual object are selected so as to be consistent with colors on the external displays as reproduced through a video-see-through AR display); and 
adding the CGR object to the translucent display ([0083] since the display is a see through AR display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wyble into Lee because Lee disclose a method of controlling the effect of ambient light and Wyble further discloses the CGR could be rendered with selected colors for the purpose of improving visualization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        August 6, 2022